Citation Nr: 0823179	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to increased evaluation for residuals of closed 
head trauma manifested by headaches and frontal-temporal 
neuralgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 1982 
and June 1984 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Manchester, New 
Hampshire.  


FINDING OF FACT

For the entire period of increased rating claim, the 
veteran's service-connected residuals of closed head trauma 
have exhibited symptoms such as headaches and insomnia, and 
did not result in a diagnosis of multi-infarct dementia.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of closed head trauma manifested by headaches and 
frontal-temporal neuralgia have not been met for any period 
of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124(a), 4.130, Diagnostic Codes 8045, 9304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria for Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim for 
increased rating was filed.  38 U.S.C.A. 
§ 5110 (West 2002).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has determined that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).

The disability is evaluated under hyphenated Diagnostic Code 
8045-9304, in 
38 C.F.R. §§ 4.124a and 4.130 (2007).  Diagnostic Code 8045 
evaluates brain disease due to trauma.  It provides that 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic code specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304. The 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a.

Diagnostic Code 9304 evaluates dementia due to head trauma.  
A minimum compensable 10 percent rating is assigned where the 
diagnosed mental condition caused occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms are 
controlled by continuous medication.

A 30 percent rating is warranted if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9304.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9304.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

History and analysis

An October 1988 rating action granted the veteran service 
connection and a 10 percent rating for residuals of closed 
head trauma manifested by headaches, effective April 14, 
1988.  This disability rating has remained in effect since 
that date.  In March 2006, the veteran filed a claim for an 
increase in his disability evaluation.

The Board has reviewed all the evidence of record related to 
this claim, including a VA examination report from May 2006 
and VA treatment records dated from April 2005 through August 
2008.

A March 2006 VA treatment note indicates follow-up from 
steroid injection in September of 2005.  The veteran reported 
improvement with the injections and a change of employment.  
The injections lasted four to five months, but the headaches 
had returned in the last few weeks. 

VA treatment records through June 2006 show post-traumatic 
headaches, frontal-temporal neuralagia and muscle-tension 
headaches with likely multi-factorial causes.  The veteran 
also underwent temporal nerve blocks.

The May 2006 VA examiner indicated that the veteran reported 
losing two to three days of work per month and was in danger 
of losing his job.  The veteran worked in a mill and did 
construction work, including driving a truck.  He indicated 
he had lost other jobs previously because of the frequency of 
calling in sick.  The examiner noted that the veteran had 
normal language, normal comprehension and fluency, normal 
praxis and orientation and intact short-term memory and 
executive function.  Also noted were normal motor and 
reflexes and normal examination of the cranial nerves, with 
intact sensation and coordination.  The diagnosis given by 
the examiner was post-traumatic headache, frontal-temporal 
neuralgia and tension headaches, all exacerbated by stress.

August 2006 VA treatment records indicate that the veteran's 
symptoms had improved with injections of Keppra.  This 
medicine appeared to allow the veteran to sleep and function 
in the morning.  The records note that the veteran is doing 
well other than the headaches, and contain no objective 
evidence of cognitive impairment.

Review of the evidence reflects that the veteran has a 
diagnosis of post-traumatic headaches, frontal temporal 
neuralgia and tension headaches, all exacerbated by stress.  
The veteran complains of frequent headaches and insomnia.  
There is no diagnosis of multi-infarct dementia or other 
cognitive defects.  

Diagnostic Code 8045 cannot be the basis for a higher rating.  
Diagnostic Code 8045 does not permit more than the current 10 
percent rating for what the veteran does report - subjective 
complaints like headaches and insomnia.  And, in the absence 
of diagnosis of multi-infarct dementia associated with brain 
trauma, Diagnostic Code 8045 does not permit a rating higher 
than 10 percent under Diagnostic Code 9304.  38 C.F.R. 
§ 4.124a.

Based on the evidence, the Board finds for the entire period 
of increased rating claim no greater than a 10 percent 
evaluation is warranted for the veteran's subjective 
complaints of post-traumatic headaches and insomnia due to 
trauma.  There is no evidence of multi-infarct dementia 
associated with brain trauma.  Further, there is no evidence 
of neurological disability such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, or of multi-infarct 
dementia during the entire period, for a higher evaluation 
under related diagnostic codes.

Therefore, the Board finds that during the entire time period 
under consideration, the veteran's residuals of closed head 
trauma manifested by headaches and frontal-temporal neuralgia 
has met the criteria for a 10 percent rating and no higher.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In light of 
the above, a higher rating is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

The above determinations are based upon consideration 
pertinent provisions of VA's rating schedule.  Factors 
warranting referral for extraschedular consideration, such as 
frequent hospitalizations or marked interference with 
employment due to this disability, are not shown by the 
record.  There is a bare and cursory two sentence allegation 
of extreme impairment of employability in the December 2006 
Form 646 filed by the veteran's representative, but nothing 
else.  No medical evidence showing unemployability was 
provided, no detail regarding the veteran's alleged job loss 
was given and only four months earlier, the veteran's 
condition seemed to be improving with treatment.  Therefore, 
the Board finds that there is no showing that the service-
connected residuals of closed head trauma manifested by 
headaches and frontal-temporal neuralgia, reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; what VA will seek to provide; and what the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 
38 C.F.R. § 3.159(b)(1), previously indicating that, if VA 
does not receive the necessary information and evidence 
requested from the claimant within one year of the date of 
the notice, VA cannot pay or provide any benefits based on 
that application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By an April 2006 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This April 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given actual notice concerning the rating 
criteria for the disability at issue in the rating decision 
and statement of the case.  In addition, the veteran 
described limitation on his daily activities at his May 2006 
VA examination, as well as during VA outpatient treatment in 
August 2006.  Consequently, he had actual notice of the 
specific rating criteria for the disability, and why a higher 
rating had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records and VA 
medical records.  The veteran has been provided a VA medical 
examination.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any additional pertinent records to support the 
veteran's claim.  



In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 10 percent for residuals of 
closed head trauma manifested by headaches and frontal-
temporal neuralgia, for the entire period of claim, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


